Citation Nr: 0300044	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  01-05 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the veteran's service connection claim for 
residuals of a head injury.

2.  Entitlement to an evaluation in excess of 10 percent 
for service-connected duodenal ulcer.

(The issue of entitlement to whether new and material 
evidence has been submitted to reopen the claim for 
service connection for bilateral hearing loss will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from July 1962 to November 
1966.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Seattle, Washington Regional 
Office (RO).  

The issue as to whether new and material evidence has been 
submitted to reopen the veteran's service connection claim 
for bilateral hearing loss is the subject for further 
development, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (codified at 38 
C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.  

2.  In a April 1988 rating decision, the RO denied service 
connection for residuals of a head injury.  The veteran 
did not perfect an appeal with regard to either issue.  

3.  Evidence added to the record with regard to the claim 
for service connection for residuals of a head injury, 
since the April 1988 rating decision, is not cumulative or 
redundant of evidence previously considered, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for residuals of a head 
injury.

4.  No competent evidence has been submitted to relate the 
veteran's current disorders to the incident involving 
trauma to the head in service.  

5.  The veteran's service-connected duodenal ulcer is 
productive of no more than mild symptomatology without 
recurrence.  


CONCLUSIONS OF LAW

1.  The April 1988 rating decision that denied service 
connection for residuals of a head injury is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence has been received since the 
April 1988 rating decision to reopen the veteran's claim 
for service connection for residuals of a head injury.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).  

3.  The veteran's residuals of a head injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).

4.  The schedular criteria for an evaluation in excess of 
10 percent for duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R.4.114, Diagnostic Code 7305 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).  

Review of the claims folder reveals compliance with the 
new statutory provisions.  That is, by way of the July 
1999 rating decision, August 1999 notice to the veteran of 
the denial and notification of what constitutes new and 
material evidence, development efforts in August 2000 and 
December 2000, personal hearing conducted in December 
2000, statement of the case (SOC) dated in April 2001, the 
rating decision dated in April 2002, and the supplemental 
statement of the case provided in June 2002, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
kind of evidence required to substantiate his claim.  In 
addition, the April 2001 SOC and the June 2002 SSOC 
contained the provisions of the VCAA and the implementing 
VA regulations.  Thus, the Board is satisfied that the RO 
has duly provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Regulations adopted by VA implementing the 
VCAA include changes to the standard for determining new 
and material evidence and provide for limited assistance 
to claimants seeking to reopen previously denied claims.  
VA's authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g) (West Supp. 2002), 
which stated that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, the amendments to 38 
C.F.R. § 3.156(a), defining new and material evidence, are 
effective only for claims received on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  In 
this case, the veteran's claim was filed prior to August 
29, 2001, and therefore, these changes are not applicable 
in the present case.

In any event, the Board notes that, in this case, the RO 
requested VA treatment records as well as private medical 
records as identified and authorized by the veteran.  He 
has not authorized VA to secure any additional private 
records or identified any relevant VA records that need to 
be obtained.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his claims.  With respect to the veteran's increased 
rating claim, there are current VA examination reports and 
treatment records associated with the claims folder.  
Therefore, there is no indication that the Board's present 
review of the claims, to include consideration of the VCAA 
and its implementing regulations in the first instance, 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that, in the April 2001 SOC, the RO found 
that there was new and material evidence and reopened the 
veteran's service connection claim, but denied it on the 
merits.  However, regardless of what the RO has done in 
cases such as this, the Board is required by statute to 
review whether new and material evidence has been 
submitted to reopen a claim which has been previously 
adjudicated before it has jurisdiction to consider that 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991); see also 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Accordingly, despite the RO's findings, the Board must 
initially determine if there is new and material evidence 
before proceeding to the merits of the claim.

Analysis

The veteran claims entitlement to service connection for 
residuals of a head injury, as well as entitlement to an 
evaluation in excess of 10 percent for his duodenal ulcer.  
The Board addresses these matters separately below.  

New and material evidence

The RO denied service connection for residuals of a head 
injury in an April 1988 rating decision.  The veteran 
never filed a notice of disagreement to the denial of his 
service connection claim for residuals of a head injury.  
Therefore, the April 1988 rating decision is considered 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2002).  

The veteran attempted to reopen his service connection 
claim for residuals of a head injury in January 1999.  In 
a July 1999 rating decision, the RO denied that new and 
material evidence had been submitted to reopen his claim.  
The veteran timely appealed that decision.  In an April 
2001 SOC, the RO reopened the veteran's service connection 
claim and denied it on the merits.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108; see also Hodge v. West, 155 F.3d 1356, 
1362 (Fed. Cir. 1998).  According to VA regulation, "new 
and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  This definition "emphasizes 
the importance of the complete record for evaluation of 
the veteran's claim."  Hodge, 155 F.3d at 1363.  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not 
require the Secretary to consider the patently incredible 
to be credible").

In this case, in the April 1988 rating decision, the RO 
denied service connection for residuals of a head injury 
because the evidence did not establish that the veteran's 
head injury resulted in residual or chronic disability.  
Evidence considered at the time of that rating decision 
consisted of the veteran's service medical records that 
included evidence of a head injury in December 1963, which 
was acute and transitory and did not result in any 
residual disability.  Separation examination dated in 
October 1966 noted no residual disability due to the head 
injury.  

The RO also considered clinical findings from a VA 
examination dated in January 1988.  On neurological 
examination, the examiner noted the veteran's report of an 
injury to the head while in service and his complaints of 
an ongoing headache and an inability to focus since that 
time.  

Evidence received since the April 1988 rating decision 
consists of a private doctor's statement dated in July 
1990, VA outpatient treatment reports extending from 1989 
to 2001, laboratory reports and prescription for 
eyeglasses dated in June and September 1998, outpatient 
encounter summaries for the period from December 1998 to 
April 1999, private chiropractic records dated from 
September 1998 to January 1999, VA radiology reports dated 
in March 1999, VA neurological follow-up dated in March 
1999, VA general medical follow-up dated in April 1999, VA 
neurological examination dated in May 1999, VA eye 
evaluation dated in August 2001, a lay statement and the 
veteran's personal statements.  

Upon a review of the claims folder, the Board finds that 
there is new and material evidence submitted so as to 
permit a reopening of the veteran's service connection 
claim for residuals of a head injury.  Essentially, the 
evidence received since the last and final disallowance in 
the April 1988 rating decision is new to the record and 
significant and bears directly and substantially on the 
matters at hand.  Thus, the evidence must be considered to 
fairly decide the merits of the claims.  To this extent, 
the appeal is allowed.  

Service connection

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  In the alternative, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  38 
C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Lay observations of symptomatology are pertinent 
to the development of a claim of service connection if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

With respect to the veteran's service connection claim for 
residuals of a head injury, the Board notes that as 
documented in the veteran's service medical records, in 
January 1963, the veteran incurred a head injury when he 
stepped off a bus and was struck in the back of his head.  
He had a mild contusion with swelling; prognosis was 
excellent.  In December 1963, the veteran reported that 
the night prior, he was hit on the left side of the neck, 
which resulted in considerable swelling and restricted 
movement.  The left pupil was somewhat larger than the 
right, but both eyes reacted to the light and there was no 
evidence of blurring of the disc margin.  X-ray studies of 
the left mastoid area and left aspect of the mandible 
showed no fractures.  In January 1964, the veteran was 
seen with only mild residual swelling of the mandible.  On 
separation examination dated in October 1966, there are no 
notations of any residual disability affecting the head, 
neck, or eyes due to the earlier head injury.  Thus, in 
this respect, the veteran's service connection claim for 
residuals of a head injury fails.  

Post-service records include a VA examination in January 
1988, at which time the veteran reported his inservice 
accident.  He stated that he had been hit by a bottle on 
the head, and that since that time, he has had headaches.  
He indicated that he had difficulty focusing while reading 
due to horizontal diplopia.  On examination, the veteran's 
head and neck moved freely, his visual fields were 
complete, and his pupils were round, equal, and reacted 
well to light and convergence.  There was no facial 
dysesthesia and the muscles of the jaw and face moved 
symmetrically.  Upper extremity reflexes and strength were 
normal.  The examiner diagnosed minor post-traumatic 
headaches and difficulty with focusing the eyes.  

In May 1998, the veteran underwent an eye examination, at 
which time no clinical findings were noted.  In general VA 
outpatient records extending from 1998 to 1999, the 
veteran was seen for a variety of disorders, including 
diabetes, gastroesophageal reflux disease, vertigo, neck 
and shoulder pain, and stenosis, to name a few.  
Throughout the records, there are recitations of the 
veteran's inservice incident of trauma to the head.  In a 
December 1998 neurology record, it is noted that the 
inservice head injury resulted in a loss of consciousness 
and a skull fracture.  In a January 1999 record, the 
veteran reported a neck injury as a result of his 
inservice trauma to the head.  He complained of numbness, 
neck atrophy, and ear pain.  He was diagnosed with 
Horner's syndrome on the right.  March 1999 VA radiology 
report noted complaints of right-sided headaches and 
facial dryness.  On examination, the veteran was noted to 
have Horner's syndrome, proptosis, and diplopia.  An 
angiogram was normal.  A VA neurology evaluation in March 
1999 related primarily to the veteran's cervical 
radiculopathy.  The cranial nerves were normal, reflexes 
symmetric, bulk and tone of upper and lower extremities 
was normal, as was the veteran's gait.  

In a recitation of the veteran's past medical history on 
VA neurology examination in May 1999, it is noted that the 
veteran was knocked unconscious for a few minutes when 
struck on the head during service.  He seemed to recover 
fully.  Symptoms of Horner's syndrome arose over time, 
such as a small pupil and drooping eye, left-side 
decreased sensation of the face, and numbness particularly 
when he extended his neck.  The veteran stated that he 
thought his symptoms were related to his head injury of 
1963 or 1964.  The veteran was also found to have a large 
carotid artery on the right side.  For a period of time, 
the veteran experienced headaches that subsequently 
subsided.  

On examination, the examiner diagnosed Horner's syndrome, 
history of concussion in 1963, and cervical and lumbar 
radiculopathy.  The examiner commented that it was 
impossible to know if there was any causal relationship 
between the head injury in service and the Horner's 
syndrome and the cervical radiculopathy.  The examiner 
stated that the fact that noticeable symptoms did not 
appear until 10 years after the accident would suggest the 
lack of a causal relationship.  

Further, the examiner noted that it was possible that 
Horner's syndrome was due to an otherwise silent 
dissecting aneurysm of the carotid artery, which can 
sometimes occur with trauma to the neck.  The examiner 
noted that such connection was only speculative.  Also, 
the examiner suspected that cervical radiculopathy was not 
related to the veteran's inservice injury in that it would 
have been expected to have shown symptoms immediately 
after the head injury if indeed there were a causal 
connection.  Finally, the examiner stated that there was 
no obvious sign of injury to the brain that might be 
related to the head injury in 1963.  

In October 1999 VA clinical records, Horner's syndrome is 
noted, as are symptoms of nerve damage that had been 
present for many years.  In a December 1999 record, the 
veteran reported a motor vehicle accident that produced 
numbness and tingling in the hands and arms.  In an 
emergency care record dated in April 2000, the veteran 
complained of dizziness, an inability to focus, blurred 
and double vision, and right eye swelling.  He was 
diagnosed at that time with probable acoustic 
neuritis/peripheral vertigo.  

The veteran had an eye examination in August 2001, at 
which time the examiner noted that Horner's syndrome first 
was indicated by an eye clinic in 1978.  The examiner 
noted the May 1999 VA examination findings in which it was 
speculated that Horner's syndrome was secondary to a 
silent dissecting aneurysm of the right carotid artery 
from the head injury.  

Overall, the Board notes that there is no evidence of 
record to relate the veteran's multiple disorders to the 
inservice injury of his head so as to warrant service 
connection.  The veteran claims that his Horner's 
syndrome, his cervical radiculopathy, his blurred vision 
and eye problems, and numbness of the extremities all are 
related to his inservice trauma to the head.  However, the 
Board notes that there are no clinical data to 
substantiate the veteran's allegations.  The Board 
recognizes that the veteran has been seen and treated over 
the years for many disorders, the symptoms of which relate 
to the neck, vision, head, and neurological impairment.  
Nonetheless, there are no opinions or evidence otherwise 
to support that any of those disabilities are linked to 
the head trauma coincident with service.  At most, 
opinions of record are speculative in nature and offer 
nothing more.  

In fact, the Board points to the above-noted May 1999 
examination by a VA neurologist, in which the examiner 
noted the sequence of events over time that ultimately 
resulted in a diagnosis of Horner's syndrome.  At that 
time, the neurologist specified that in 1978, when the 
veteran was first diagnosed with Horner's syndrome, he had 
a growth in the right ear, a drooping right eye, and 
subsequently experienced perspiring on the left side of 
his face.  The veteran then began to have numbness in the 
right arm and leg.  On examination, there was a small 
pupil on the right and decreased facial sensation.  There 
was also some hypesthesia in the right arm.  On diagnosis, 
the examiner remarked that there was no obvious sign of 
injury to the brain and that the veteran's diagnoses were 
not related to the 1963 injury.  Moreover, the neurologist 
concluded that any relationship between Horner's syndrome 
and the inservice trauma was merely speculative in nature.  

In this respect, the veteran's service connection claim 
for residuals of a head injury must fail.  Clinical data 
post-service overall do not support that any of the 
veteran's disabilities are related in any way to the 
inservice incident.  As the neurologist expressed, it 
would be mere speculation to associate the veteran's 
diagnosis of Horner's syndrome to the inservice trauma to 
the head.  In this regard, the Board notes that medical 
evidence which merely indicates that the particular 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Thus, 
medical probabilities and possibilities and unsupported 
medical opinions carry negligible probative weight.  Id.  

The Board concludes that the evidence of record 
preponderates against a finding for service connection for 
residuals of a head injury.  The evidence in general shows 
that the veteran's symptoms arose many years after his 
separation from service.  This fact coupled with the VA 
neurologist's opinion on examination in May 1999 lead to 
the conclusion that there is no reasonable doubt on which 
a grant of service connection may be made.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2002).   Thus, in 
light of the foregoing, the Board has determined that the 
veteran's service connection claim must be denied.  

Increased Rating

Disability evaluations are determined, as far as 
practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination 
of injuries coincident with military service.  38 U.S.C.A. 
§ 1155.  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of 
activity imposed by that disability.  The degrees of 
disability contemplated in the evaluative rating process 
are considered adequate to compensate for loss of working 
time due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

A rating of 10 percent under Diagnostic Code 7305 
pertaining to duodenal ulcers requires evidence of a mild 
ulcer with recurring symptoms once or twice a year.  
38 C.F.R. § 4.114.  To merit the next higher rating of 20 
percent under Diagnostic Code 7305, the evidence must 
present evidence of recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration; 
or recurring episodes with moderate manifestations.  Id.  
Further, to merit the next higher evaluation of 40 
percent, the evidence needed includes moderately severe 
symptoms of impairment manifested by weight loss and 
anemia; or recurrent incapacitating episodes averaging ten 
days of more in duration at least four or more times per 
year.  Id.  As to the maximum evaluation of sixty percent 
under this Diagnostic Code, the veteran would need to 
provide evidence of a severe ulcer, only partially 
relieved by standard therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
Id.

The Board notes at the outset, that the veteran's duodenal 
ulcer is not productive of such disability so as to 
warrant the next higher rating of 20 percent under the 
pertinent rating criteria.  Essentially, there are no 
clinical data of record to support recurring episodes of 
severe symptoms two or three times a year averaging ten 
days in duration; or recurring episodes with moderate 
manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

Although the regulations require a review of past medical 
history of a service-connected disability, they do not 
give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this regard, the Board notes clinical findings 
on the most recent VA examination conducted in October 
2001.  At that time, the examiner noted the veteran's 
history of duodenal ulcer since 1964 and symptoms of 
gastroesophageal reflux disease that he experienced 
thereafter.  In the examination report, the examiner noted 
the clinical findings on examination in April 1999, at 
which time the veteran reported severe symptoms of 
gastroesophageal reflux disease and regurgitation post 
meals.  Reported was that the veteran underwent a 
laparoscopic Nissen fundoplication and umbilical hernia 
repair in December 1998, and subsequently, his symptoms 
improved.  However, on examination in 1999, the veteran 
reported an increase in symptomatology associated with his 
gastric disorder.  

The veteran stated that he had severe bloating and 
abdominal discomfort for several hours after eating, 
severe gas build-up, soft stools, gurgling in his stomach, 
poor appetite, and early satiety.  He reported that he had 
lost 15 pounds since surgery.  The veteran's past medical 
history was also significant for diet control and 
diabetes.  

During the examination in 2001, the examiner noted that 
the veteran had a severe upset stomach and that he was 
bloated with increased bowel sounds.  The abdomen was 
tympanitic and there were no detectable masses.  Noted is 
that on upper gastrointestinal testing in 1998, the 
findings were normal without reflux.  Laboratory tests 
conducted in 1999 were also normal.  The diagnosis 
rendered was a history of duodenal ulcer diagnosed in the 
1960s; gastroesophageal reflux disease with increased 
symptoms of gas and early satiety since the prior surgery 
and complaints of severe bloating after meals.  Also noted 
is that the veteran had been maintained on antacid and 
antigas therapy since surgery.  The examiner further noted 
that the upper gastrointestinal evaluation in 1999 showed 
a delayed clearance of barium at the GE function.  The 
veteran had no recurrence of reflux symptoms, but used 
lansoprazole daily.  Also, the veteran was taking 
simethicone three times per week for bloating and he 
avoided certain foods.  He also had some troubles with 
diarrhea alternating with constipation.  The examiner 
noted that the veteran's symptoms remained unchanged since 
the 1999 evaluation.  

In VA clinical records associated with the claims folder 
dated from 1997 to 1998, there are multiple notations of 
symptoms related to reflux esophagitis, including chronic 
heartburn, regurgitation, bloating, trouble passing gas, 
poor appetite, and early satiety.  In 1998 records, it is 
noted that there was evidence of active chronic stomach 
gastritis with H. pylori-like organisms.  After his 
fundoplication and umbilical hernia repair in December 
1998, the veteran reported that he lost weight and 
continued to experience many other symptoms associated 
with his gastroesophageal reflux disease.  

During his personal hearing in December 2000, in general, 
the veteran believed that his gastrointestinal problems 
related to the stress he endured in service.  He testified 
that after meals, he had regurgitation and vomiting and 
stated that his hernia and reflux were related to his 
stomach problems.  

Overall, the Board notes that there are no clinical data 
of record to relate any of the veteran's complaints and 
symptoms associated with gastroesophageal reflux disease, 
hernia repair, or other gastrointestinal abnormalities to 
his service-connected duodenal ulcer.  Essentially, the 
record is silent for any increased symptomatology 
associated in particular with the veteran's service-
connected disorder.  While there are many notations of the 
veteran's history of duodenal ulcer in clinical records 
that pertain to treatment of other disabilities, there are 
no pertinent medical records indicative of moderate to 
severe manifestations associated with the veteran's ulcer 
itself.  38 C.F.R. § 4.114, Diagnostic Code 7305.  In 
fact, in the clinical records associated with the claims 
folder, the veteran's service-connected duodenal ulcer is 
only mentioned by way of history and nothing more.  Thus, 
in this regard, the veteran's duodenal ulcer does not 
warrant a higher rating than the current 10 percent under 
the pertinent rating code.  Id.  

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in 
the record, and state the reasons and bases used to 
support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this respect, the Board has reviewed 
other potentially applicable diagnostic codes, but 
concludes that there are no other rating criteria that 
apply under these factual circumstances.  

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  In this case, there is no 
question as to which evaluation criteria apply.  The Board 
concludes that the rating criteria for a 10 percent 
evaluation under the pertinent diagnostic code most nearly 
approximates impairment associated with the veteran's 
service-connected duodenal ulcer.  Thus, the veteran's 
increased rating claim is denied.  


ORDER

New and material evidence having been submitted as to 
service connection for residuals of a head injury, the 
claim is reopened; to this extent, the appeal is granted.  
Service connection for residuals of a head injury is 
denied.  

An evaluation in excess of 10 percent for service-
connected duodenal ulcer is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

